On Petition for a Rehearing. — Dissenting Opinion.
Worden, J.
As I can not concur in the views of a majority of the court in overruling the petition for a rehearing in this cause, I proceed to state briefly the principal ground of my dissent.
As some of the objections urged to the second charge given by the court are made, for the first time, in the brief of counsel filed on the petition for a rehearing, I pass that charge.
The fifth charge given, though contained in the original opinion, may, as it is short, be repeated here. It was as follows: “If the season at which the fire occurred was unusually dry, the railroad company, defendant, was bound by law to take extra precautions against fire ; and, if she did not do so, this fact may be considered in determining the question of negligence.” This instruction, as applied to the case made by the complaint and the evidence, .was, in my opinion, wrong and well calculated to mislead the jury.
The complaint alleged that “the defendant’s locomotive emitted sparks which communicated with said wood and destroyed it.” The proof tends to support this allegation ; that *123is, that the sparks from the engine communicated directly with the wood. There was no evidence whatever that the sparks ignited any combustible matter left by the defendant on the line of its road, and spread thence to the wood in question.
It may be true, that, in an unusually dry season, a railroad, company would be bound to exercise more care in keeping its track or line of road free from combustible matter, than in a different season. Diligence in this respect ought, it would seem, to be proportionate to the danger.. But no one can complain of such matter being left upon the line of a. railroad who has not been injured by it.
The charge might, perhaps, have been unobjectionable, as applicable to the duty of the defendant to exercise more care in a dry season than a wet one, in keeping its track free from combustible materials, if the evidence had shown that the injury arose from such materials, beiiig on the track. But such was not the evidence. Moreover, the locomotive emitting the sparks was passing, it would seem, in the ordinary course of business, and not standing on the track in close proximity to the plaintiff’s wood. Herein the' case differs from that of Fero v. The Buffalo, etc., R. R. Co., 22 N. Y. 209. In that case the court said : “The nearness of the plaintiff’s property to the engine, the constant emission of combustible matter, and the direction and force of the wind, were all circumstances calculated to admonish those having charge of the locomotive, of the imminent danger of remaining in that position without exercising a prudent circumspection of the surroundings.”
The case is one in which a passing locomotive emitted sparks, which set fire to the plaintiff’s wood and destroyed it; and, in reference to the case, the court said to the jury that, if the season was unusually dry, the defendant was. bound to take extra precautions against fire. The charge was misleading. It was not equivalent, in my opinion, to a statement that the greater the danger the more care *124■should be taken to avoid it. It may well have been understood by the jury to mean, that, although the defendant may have employed the best and most approved machinery practicable, with a view to prevent the spread of fire, and may have used the same in running upon the road, with a degree of care and skill commensurate with the danger, yet, if the season was a dry one, the defendant was bound to take some “extra” or further precautions against fire.
I do not controvert the general legal proposition, that the greater degree of danger the greater degree of care is required, by reasonable prudence, to avoid it. But when care has been taken commensurate with the danger, no extra precautions can be required.
If the defendant was not in default, either in the character of its machinery, or in the manner of using it, I can not conceive of any further precautions it would have been required to take, unless it be to have employed watchmen along the line of the road to prevent or discover and extinguish fires. But this the defendant was not bound to do. The Indianapolis, etc., R. R. Co. v. Paramore, 31 Ind. 143. The following extract from the opinion in that case is appropriate and in point here“It was the duty of the company,” said Elliott, C. J., speaking for the court, “to use reasonable precaution by providing properly-constructed machinery, and the duty of its servants to use reasonable care .and diligence in its use, to avoid the ’communication of fire to the shed and wood ; but no reason is perceived why the ■company was under any more obligation than the plaintiff to be at the expense of keeping a watchman stationed there, to protect the shed and wood and extinguish any fire that might be kindled by unavoidable accident. Every proprietor adjoining a railroad may lawfully deposit his property or goods, or erect valuable buildings on his own premises, in close proximity to such road ; but, in doing so, he takes upon Mmself the risk of danger of fire being communicated thereto *125without the fault of the railroad company or its servants. And the existence of such danger does not impose on the company any obligation to incur the expense of a guard. The establishment of such a principle would require railroad companies to station guards along the whole line of their roads.”
If, under the circumstances of the case, there was any extra precaution which the defendant was bound to take in consequence of the aridity of the season, no indication of its character is found in the charge. On the contrary, the jury were left wholly at sea without compass, polar star or landmark. They may well have thought, under the charge, that,, though the defendant may have been without fault in respect to its machinery or its management of it, something more, something extra was required ; and finding that no such extra precautions were taken, they would of course find for the plaintiff. It was left wholly to the conjecture of the jury to determine what the necessary extra precautions were ;; and it seems to me that they would be quite as likely to conjecture that it was necessary to station men along the line of the road to guard against fire, as any thing else.
For these reasons, somewhat hurriedly stated, I am of opinion that the charge was wrong, and should not have been given, and consequently that the petition for a rehearing should be granted.
Howk, J., fully concurs in the foregoing opinion, and, for the reasons there given, is also of the opinion that a rehearing ought to be granted.